 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   PAUL AHUMADA,                   ) Case No. CV 17-6422-JPR
12                                   )
                       Petitioner,   )
13                                   ) ORDER DISMISSING HABEAS PETITION
                v.                   ) WITHOUT PREJUDICE
14                                   )
     C. DUCART, Warden,              )
15                                   )
                       Respondent.   )
16                                   )

17                                PROCEEDINGS

18        On August 4, 2017, Petitioner filed in the Northern District

19   of California a Petition for Writ of Habeas Corpus by a Person in

20   State Custody, raising four claims: ineffective assistance of

21   trial and appellate counsel (Pet. at 6), “vindictive prosecution”

22   (id. at 8), multiple sentences for a single criminal act (id. at

23   9), and erroneous jury instructions (id. at 11).     He also filed a

24   motion for stay and abeyance under Rhines v. Weber, 544 U.S. 269,

25   277 (2005), asking that the Petition be stayed to allow him to

26   exhaust his claims, which he admitted had never been raised in

27   state court.    (Mot. Stay & Abey. at 1-2; Pet. at 6-13.)   The case

28   was transferred here on August 29, 2017, and a week later the

                                        1
 1   Court set a briefing schedule on Petitioner’s stay motion,
 2   advising him that “[a]lthough [he] needs the Court’s permission
 3   for a stay of these proceedings, nothing prevents him from
 4   immediately returning to state court on his own to exhaust
 5   whatever unexhausted claims he seeks to raise here.”    The parties
 6   consented to the jurisdiction of the undersigned U.S. Magistrate
 7   Judge under 28 U.S.C. § 636(c)(1).    (See Pet’r’s Consent at 1,
 8   Aug. 15, 2017; Resp’t’s Consent at 1, Dec. 12, 2017.)
 9        On February 22, 2018, the Court denied a stay and ordered
10   Petitioner to show cause why his Petition should not be dismissed
11   as fully unexhausted.    Petitioner filed a response to the OSC on
12   April 23, 2018, in which he mostly simply reargued the merits of
13   his stay motion.   In the meantime, however, he filed habeas
14   petitions in the state courts; the state supreme court denied his
15   petition there on October 31, 2018, with citations to In re
16   Swain, 34 Cal. 2d 300, 304 (1949) (holding that claims must be
17   stated with sufficient particularity), and People v. Duvall, 9
18   Cal. 4th 464, 474 (1995) (petitioner must attach copies of
19   available evidence).    See Cal. App. Cts. Case Info., http://
20   appellatecases.courtinfo.ca.gov (search for “Paul” with
21   “Ahumada”) (last visited Dec. 10, 2018).    On December 3, 2018, at
22   the Court’s request, Respondent lodged a copy of that petition,
23   which Petitioner had filed in the state supreme court on July 13,
24   2018.   (See Lodged Doc. 10.)
25                                DISCUSSION
26        A denial with citations to Duvall, 9 Cal. 4th at 474, and
27   Swain, 34 Cal. 2d at 304, “constitutes dismissal without
28   prejudice, with leave to amend to plead required facts with

                                       2
 1   particularity.”    Seeboth v. Allenby, 789 F.3d 1099, 1104 n.3 (9th
 2   Cir. 2015) (citation omitted); King v. Roe, 340 F.3d 821, 823
 3   (9th Cir. 2003) (per curiam), abrogation on other grounds
 4   recognized by Waldrip v. Hall, 548 F.3d 729, 733 (9th Cir. 2008);
 5   Kim v. Villalobos, 799 F.2d 1317, 1318-19 (9th Cir. 1986).
 6   Because a failure to allege claims with sufficient particularity
 7   “can be cured in a renewed petition,” the state court’s denial of
 8   a habeas petition on that ground suggests that a petitioner’s
 9   claims have not been exhausted.    See Kim, 799 F.2d at 1319; see
10   also King, 340 F.3d at 823 (noting that Swain and Duvall “allow
11   amendment to comply”).   In such cases, a federal habeas court
12   must independently examine a petitioner’s state petition and
13   determine whether he met the federal exhaustion standard of “fair
14   presentation” to the state’s highest court.     See Kim, 799 F.2d at
15   1319-20.    “[F]air presentation” requires that the claims be
16   pleaded with “as much particularity as is practicable.”    Id. at
17   1320.
18   I.   The Petition’s Claims Remain Unexhausted
19        Of the Petition’s four claims, one — his sentencing claim —
20   is now moot because the state court of appeal granted relief on
21   it, see In re Ahumada, No. B289191, 2018 WL 2455023, at *1 (Cal.
22   Ct. App. June 1, 2018),1 and the others remain unexhausted
23   because this Court’s independent review confirms that they were
24   not presented with sufficient particularity to the state supreme
25   court.
26
27
             1
            The state court of appeal found the rest of Petitioner’s
28   claims to “lack merit.” Ahumada, 2018 WL 2455023, at *1.

                                       3
 1        A.     Ineffective Assistance of Counsel
 2        Petitioner’s ineffective-assistance-of-counsel claim in the
 3   state supreme court targeted both trial and appellate counsel.
 4   It stated in its entirety:
 5              During trail [sic] [c]ourt Petitioner[’s] [c]ounsel
 6        at the time . . . failed to cross examine witness/victim,
 7        fei fei Liu (2 RT 201-214) witness testimony directs
 8        Petitioner    as     suspect.          Petitioner[’s]   counsel
 9        performance   fell    below     an[]   objective   standard   of
10        re[a]sonableness, a re[a]sonable probability that, but
11        for counsel[’s] unprofessional[] error the result of
12        proceeding would [have] been different.
13               Petitioner,    also    brings    forth   ineffectiveness
14        assistance on appe[]llate counsel, failing to acknowledge
15        the grounds that are being brought forward on this
16        petition.
17   (Lodged Doc. 10 at 3.)
18        Even if this claim had been stated with sufficient
19   particularity — which it was not — it could not have exhausted
20   the ineffective-assistance claim in the Petition because that
21   claim concerns only counsel’s alleged failure to “conduct a
22   reasonable pre-tr[ia]l investigation” and appellate counsel’s
23   failure to raise that issue on appeal.         (See Pet. at 6.)    It has
24   nothing to do with counsel allegedly failing to cross-examine a
25   witness.   Thus, that claim remains unexhausted.         See Picard v.
26   Connor, 404 U.S. 270, 276 (1971) (holding that habeas petitioner
27   must “present the state courts with the same claim he urges upon
28   the federal courts”).

                                           4
 1        B.       Vindictive Prosecution
 2        Petitioner raised a claim called “Presumption
 3   Vindictiveness” in his state supreme-court petition.             (See Lodged
 4   Doc. 10 at 5.)     It read in its entirety:
 5                 Approximately   [o]ne    [w]eek   before   trail    [sic]
 6           [Petitioner] was given his first offer [o]n the case.
 7           Even if [Petitioner] wanted offer [h]e could not.         [I]t
 8           was clear that the offer was a package deal (3[CT]2 508,
 9        509)[.]    [Petitioner] involved his right to a jury trail
10        [sic][.]    Two days before deliberation, prosecutor comes
11        forward with an additi[onal] allegation, filed amended (2
12        [CT] 387) with no new evidence to show that the increased
13        charges could not have been brought before [Petitioner]
14        exercised     his   rights.   Vindictive     prosec[u]tion     is
15        typically evidenced by prosecutor’s decision to increase
16        charges against an already charged defendant.
17   (Id.)
18        Again, Petitioner has raised a different claim in the state
19   supreme court from the one in the Petition, which thus remains
20   unexhausted.     The Petition’s vindictive-prosecution claim
21   concerns the prosecutor’s “motion to strike [an] allegation”
22   “while the jury was in deliberation.”       (Pet. at 8.)     He does
23   include one sentence that reads, “Violating due process after
24   refusing deal they included the additional charge” (id.
25   (capitalization adjusted for clarity)), but that is too cursory
26
27
          2
            These brackets are in the original, as are those four
28   lines down. All others are the Court’s alterations.

                                           5
 1   to allow the Court to determine that it is the same claim as in
 2   the state supreme-court petition, particularly given that it
 3   directly follows Petitioner’s allegations concerning a motion to
 4   strike during jury deliberations.     Challenging a motion to strike
 5   a charge while the jury deliberates is not the same as objecting
 6   to charges being added two days before the jury began
 7   deliberating.
 8        Accordingly, the Petition’s vindictive-prosecution claim
 9   remains unexhausted.    Picard, 404 U.S. at 276.
10        C.      Erroneous Jury Instructions
11        Petitioner’s jury-instruction claim in the state supreme
12   court read as follows:
13                The trail [sic] Judge . . . erred at, on point by
14        underl[in]ing and [c]ircle instruction on “Imminent[]
15        peril.” It was not [sic] reasonably likely that the jury
16        would have misunderstood the requirement of the imperfect
17        on record it is clear to see that judge was confused on
18        jury instruction that was given noting that various
19        changes were needed and adjustment were made (3 rt 415-
20        423) [a]s well as of questionable with counsel’s (2[CT]3
21        411).    This allowing prejudice, under errone[o]us jury
22        instructions.
23   (Lodged Doc. 10 at 4.)
24        The Petition’s jury-instruction claim is so conclusory that
25   it is impossible to say for sure whether it is the same claim as
26   in the state habeas petition, but it does not appear to be.      The
27
          3
            This set of brackets is in the original; all other
28
     alterations in the excerpt are the Court’s.

                                       6
 1   Petition’s claim states in its entirety:
 2         Mis instruction on elements of offense.   The jury was
 3         rendered in the absense [sic] of proper instructions.
 4   (Pet. at 11.)   Petitioner’s challenge to the instruction
 5   concerning the “elements of the offense” — without identifying
 6   which of the multiple offenses he was convicted of he refers to —
 7   does not appear to match his claim that the instruction for
 8   “imminent peril” was incorrect.   In any event, even if the two
 9   claims are the same, he clearly did not posit it to the state
10   supreme court with sufficient particularity.    He does not explain
11   what “various changes” or “adjustments” were made to the
12   instruction or why they were wrong, and the last part of the
13   claim, “questionable with counsel’s,” cannot even be understood.
14   It is also unclear what his reference to “imperfect” means.
15         Accordingly, Petitioner’s jury-instruction claim also
16   remains unexhausted.
17   II.   The Petition Must Be Dismissed
18         As explained to Petitioner in the OSC, fully unexhausted
19   habeas petitions must be dismissed when no stay is warranted.4
20   See Rasberry v. Garcia, 448 F.3d 1150, 1154 (9th Cir.
21   2006); Jiminez v. Rice, 276 F.3d 478, 482 (9th Cir. 2001); see
22   also Mena v. Long, 813 F.3d 907, 912 (9th Cir. 2016) (holding
23   that Rhines stay may be available for fully unexhausted habeas
24   petition).   Petitioner bears the burden of showing that he has
25   exhausted his available state remedies, see Williams v. Craven,
26
           4
27          As noted, Petitioner’s response to the OSC mostly reargued
     why he deserved a stay. Nothing in his response convinces the
28   Court that it erred when it previously denied one.

                                       7
 1   460 F.2d 1253, 1254 (9th Cir. 1972) (per curiam), and he has not
 2   done so.   Accordingly, the Petition must be dismissed without
 3   prejudice.
 4        IT IS SO ORDERED.
 5   DATED: December 10, 2018
                                    JEAN ROSENBLUTH
 6                                  U.S. MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                      8
